The judgment of the Supremo Court was entered, Februarv 24th 1879,
Per Curiam.
— 0A seat in the board of brokers is not property subject to execution in any form. It is a mere personal privilege, perhaps more accurately, a license- to buy and sell at the meetings of the board. It certainly could not be levied on and sold under a fi. fa. The sheriff’s vendee would acquire no title which he could enforce, nor is it within either the words or the spirit of the Act of June 16th 1836, sect. 35, Pamph. L. 767, providing for attachment on judgment. Whether the proceeds of the sale of the seat in the hands of the treasurer of the board, and payable to the defendant, according to the regulations and by-laws of the board, could be thus reached is an entirely different question. This, and no more, is what we understand to have been decided by the Supreme Court of the United States, in Hyde v. Wood, 4 Otto 525, where Mr. Justice Miller says, “If there had been left in the hands of the defendants any balance after paying the debts due to the members of the board, that balance might have been recovered by the assignee” in bankruptcy.
Order dissolving the attachment affirmed.